Citation Nr: 1812770	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for bilateral hearing loss.

The Veteran testified in support of his claims during a hearing before the undersigned in July 2017.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDING OF FACT

A bilateral hearing loss was not shown during service or for many years thereafter, and the preponderance of the evidence is against finding that a current hearing loss disability is related to active service or events therein, to include noise exposure. 


CONCLUSION OF LAW

A bilateral hearing loss was not incurred during active service, and a sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic diseases as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for a sensorineural hearing loss if manifest to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

Regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran served in a flight testing unit which included working with aircraft catapults, arresting gear, and airframe and jet engine testing.  Hence, the Board finds that he was exposed to acoustic trauma in-service.  

The Veteran stated that he had post-service employment as a crew member on a tugboat, as a railroad worker and as a utility company lineman.  At a July 2017 hearing the appellant denied suffering any injury to his ears during those periods of employment.  

The Veteran's service treatment records are negative for any complaints or findings for a hearing loss.  At his July 1965 separation examination the Veteran's hearing was 15/15 on whispered and spoken voice testing.  There was no annotation on the associated report of medical history of any ear trouble.  

In 1979 approximately 14 years after separation, the Veteran was diagnosed with a left ear hearing loss and conductive otosclerosis.  To address the condition, he received a left side stapedotomy.  See October 2016 Representative Statement.  In October 1993, he underwent the same procedure for his right ear.  

The Veteran was afforded a VA examination in January 2013 which revealed a hearing loss for VA purposes under 38 C.F.R. § 3.385.  In discussing etiology, the examiner noted that at separation, the Veteran's whisper test scores were normal for both ears.  Additionally, the examiner found that the bilateral ear surgeries many years after active duty were not due to military noise exposure.  

In an August 2017 report Richard Bass, M.D., reported that he had been asked to evaluate the appellant.  Dr. Bass noted that the Veteran had a long standing history of hearing loss related to bilateral otosclerosis.  He noted the appellant's 1979 stapedotomy, as well as a 1993 right stapedotomy with a McGee prosthesis. The Veteran asked Dr. Bass whether his hearing loss was service connected, and the physician concluded that he was unable to state that the claimant's hearing loss was related to service.  Dr. Bass noted that hearing testing in the 1980s showed normal bone conduction studies with a conductive loss, and that finding was consistent with otosclerosis.  Dr. Bass concluded that since nerve conduction in a 1980s audiogram was within the normal range he was unable to state that the claimant's nerve loss and hearing loss was related to his military service in the 1960s.

On review a hearing loss was not noted during service or for many years thereafter. Regarding whether there was any link between a current hearing loss and service, neither the January 2013 VA opinion nor the August 2017 private opinion found such a link.  The VA examiner reviewed the claims folder and both examiners provided sufficient rationale.  Their opinions are considered probative.  The record does not contain competent probative evidence to the contrary.    

In making its determination, the Board acknowledges the Veteran's contentions but notes that as a lay person untrained in the field of medicine he is not competent to provide an opinion addressing the etiology of his current hearing loss. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


